DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  NATASA LANIERI SHAKESPEARE,
                            Appellant,

                                     v.

                    HOWARD JAY SHAKESPEARE,
                            Appellee.

                              No. 4D21-2128

                              [March 10, 2022]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Laura Johnson, Judge; L.T. Case No.
502020DR003458XXXMB.

  Christopher R. Bruce, Rosalie M. Cruz, and Zak D. Martinez of Bruce
Law Firm, P.A., West Palm Beach, for appellant.

  Ralph T. White of Law Office of R.T. White, Palm Beach Gardens, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.